Computer Sciences Corporation Donald G. DeBuck Vice President and Controller August 20, 2008 Mr. Mark Kronforst Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 RE: Computer Sciences Corporation Form 10-K for Fiscal Year Ended March 28, 2008 Filed May 27, 2008 Definitive Proxy Statement on Schedule 14A Filed July 3, 2008 File No. 001-04850 Dear Mr. Kronforst: We have received the Staff’s letter dated August 6, 2008, with comments on the subject filings.Attached are our detailed responses. We acknowledge that: ·The Company is responsible for the adequacy and accuracy of the disclosure in the filing; ·Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ·The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please let me know if you have any questions or comments. Sincerely yours, /s/Donald G. DeBuck Donald G. DeBuck cc:Tim Lovoy, Deloitte & Touche Corporate Office 3170 Fairview Park Drive Falls Church, VA22042 Phone: 703.876.1000 ddebuck@csc.com RESPONSES TO COMMENTS Form 10-K for the Year Ended March 28, 2008 General 1. Comment:Please tell us how you determined not to discuss either of your two recent financial restatements in your annual report, by including, for example, a risk factor or other disclosure on this subject. Response to Comment 1: The recent financial restatements were attributed to material weaknesses related to accounting for income taxes and foreign currency denominated balances. In its fiscal 2008 Form 10-K, the Company has discussed both issues. With regard to material weakness related to accounting for income taxes, the Company disclosed the associated risks on page 8 no. 14 under Item 1A Risk Factors and on page 103 under Item 9A “Controls and Procedures Evaluation of Disclosure Controls and Procedures.” With regard to material weakness related to accounting for foreign currency, the Company disclosed the following on page 103 under Item 9A “Changes in Internal Controls.” “During the fiscal quarter ended March 28, 2008, the Company fully completed remediation of the material weakness in controls and procedures over accounting for re-measurement of foreign currency denominated intracompany loans.” Item 3.Legal Proceedings, page 11 2. Comment:In future filings, please make sure that your disclosure in this section includes the name of the court or agency in which the proceedings are pending, as well as the date instituted.See Item 103 of Regulation S-K.For example, you do not state when, or in which district of New York federal court, the stock option backdating case was filed. Response to Comment 2: We have made the requested disclosures in our filing on Form 10-Q for the quarter ended July 4, 2008 and we will continue to do so in our future filings. 3. Comment:On page 11 you state: “The Company has converted the 16 submitted Requests for Equitable Adjustment (REAs) to interest bearing claims under the Contract Disputes Act (CDA) totaling approximately $900 million on two U.S. Federal contracts.”Please briefly explain this disclosure to us in your response and confirm that in future filings, as necessary, you will describe the conversion process, the reason for the conversion, and its implications. 1 Response to Comment 3: Under various provisions of the Federal Acquisition Regulation, a Contractor may submit a request for equitable adjustment (“REA”) for increased costs or prices resulting from uncompensated contract changes, government caused delay or hindrance of performance, and/or other alterations in the contracting environment.REAs submitted to Department of Defense agencies must include a certification by a person authorized to certify the request on behalf of the Company that “the request is made in good faith, and that the supporting data are accurate and complete to the best of my knowledge and belief.”See 10 U.S.C. 2410(a).An REA is not entitled to statutory interest. Alternatively, a contractor may submit a claim under the Contract Disputes Act of 1978, as amended (41 U.S.C. 601-613) (the “CDA”).CDA claims must be certified.CDA certification language is different than that required by the Department of Defense for REAs.Under the CDA, the contractor official signing the certification states “ that the claim is made in good faith; that the supporting data are accurate and complete to the best of my knowledge and belief; that the amount requested accurately reflects the contract adjustment for which the contractor believes the Government is liable; and that I am duly authorized to certify the claim on behalf of the contractor.” Unlike an REA, the CDA provides for the payment of interest on a contractor’s claim from the time the contracting officer receives a claim until payment.Contractors may elect to submit an REA and later convert the REA to a CDA claim.Because both sets of the Company’s REAs and claims were submitted under contracts subject to the Department of Defense FAR [Federal Acquisition Regulation] Supplement (“DFARS”), the Company used the conversion process set forth in DFARS 243.204-70, which provides in pertinent part (c)The certification required by 10 U.S.C. 2410(a) [for an REA], as implemented in the clause at 252.243-7002, is different from the certification required by the Contract Disputes Act of 1978 (41 U.S.C. 605(c)).If the contractor has certified a request for equitable adjustment in accordance with 10 U.S.C. 2410(a), and desires to convert the request to a claim under the Contract Disputes Act, the contractor shall certify the claim in accordance with FAR Subpart 33.2. In future filings, as necessary, the Company will use the following disclosure language: “In accordance with prescribed federal regulations, the Company converted the 16 submitted Requests for Equitable Adjustment (REAs) to interest bearing claims under the Contract Disputes Act (CDA) totaling approximately $900 million on two U.S. Federal contracts in order to initiate the claims litigation process and trigger the statutory interest provision of the CDA.” Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (b) Purchases of Equity Securities, page 15 4. Comment:You do not appear to have provided in the footnotes to your repurchase table the information regarding your repurchase program required by Instruction 2 to paragraphs (b)(3) and (b)(4) of Item 703.Please advise. 2 Response to Comment 4: The Company presented detailed disclosure of its publicly announced equity share repurchase program in its fiscal 2008 Form10-K in note 10 to the consolidated financial statements as well as in Item 7 MD&A in its discussion of liquidity and capital resources. In future filings, the Company will also make similar disclosures as needed in Item 5(b) in accordance with Instruction 2. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Fiscal 2008 Highlights, page 21 5. Comment:We note your reconciliation of free cash flow to net cash provided by operating activities.Please tell us how you considered Question 12 of our Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures. Response to Comment 5: Net cash provided by operating activities is the most directly comparable GAAP financial measure to our non-GAAP measure of free cash flow.Prior to the reconciliation in the MD&A is a definition of free cash flow in the Key Performance Indicators section, which indicates which amounts from the other two GAAP cash flow measures (net cash used in investing activities and net cash used/provided from financing activities) are part of our free cash flow. Later in the MD&A in the Financial Condition section, all three GAAP cash flow measures are presented and discussed. After further review of Question 12 of the Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures, and to help the reader better understand the connection and context of our free cash flow measure to GAAP cash flow measures, the Company has presented net cash flows from investing and financing activities in addition to net cash flows from operating activities in the reconciliation of free cash flow in its filing on Form 10-Q for the quarter ended July 4, 2008.
